


110 HR 843 IH: To amend the Internal Revenue Code of 1986 to provide to

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 843
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide to
		  employers a tax credit for compensation paid during the period employees are
		  performing service as members of the Ready Reserve or the National
		  Guard.
	
	
		1.Ready Reserve-National Guard
			 employee credit added to general business credit
			(a)Ready
			 Reserve-National Guard creditSubpart D of part IV of subchapter
			 A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
				
					45N.Ready
				Reserve-National Guard employee credit
						(a)General
				ruleFor purposes of section 38, the Ready Reserve-National Guard
				employee credit determined under this section for the taxable year is an amount
				equal to 50 percent of the actual compensation amount for the taxable
				year.
						(b)Definition of
				actual compensation amountFor purposes of this section, the term
				actual compensation amount means the amount of compensation paid
				or incurred by an employer with respect to a Ready Reserve-National Guard
				employee on any day during a taxable year when the employee was absent from
				employment for the purpose of performing qualified active duty.
						(c)Limitations
							(1)Maximum
				creditThe maximum credit allowable under subsection (a) shall
				not exceed $2,000 in any taxable year with respect to any one Ready
				Reserve-National Guard employee.
							(2)Days other than
				work daysNo credit shall be allowed with respect to a Ready
				Reserve-National Guard employee who performs qualified active duty on any day
				on which the employee was not scheduled to work (for a reason other than to
				participate in qualified active duty) and ordinarily would not have
				worked.
							(d)DefinitionsFor
				purposes of this section—
							(1)Qualified active
				dutyThe term qualified active duty means—
								(A)active duty in
				connection with which an employee is entitled to reemployment rights and other
				benefits or to a leave of absence from employment under chapter 43 of title 38,
				United States Code, and
								(B)hospitalization
				incident to such duty.
								Such term
				shall not include training duty specified in section 10147 of title 10, United
				States Code (relating to training requirements for the Ready Reserve), or
				section 502(a) of title 32, United States Code (relating to required drills and
				field exercises for the National Guard).(2)CompensationThe
				term compensation means any remuneration for employment, whether
				in cash or in kind, which is paid or incurred by a taxpayer and which is
				deductible from the taxpayer’s gross income under section 162(a)(1).
							(3)Ready
				Reserve-National Guard employeeThe term Ready
				Reserve-National Guard employee means an employee who is a member of the
				Ready Reserve or of the National Guard.
							(4)National
				GuardThe term National Guard has the meaning given
				such term by section 101(c)(1) of title 10, United States Code.
							(5)Ready
				ReserveThe term Ready Reserve has the meaning given
				such term by section 10142 of title 10, United States
				Code.
							.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 and at the end of paragraph (29), by striking the period at the
			 end of paragraph (30) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(31)the Ready
				Reserve-National Guard employee credit determined under section
				45N(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45I the following new item:
				
					
						Sec. 45N. Ready Reserve-National Guard
				employee
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
